101 F.3d 706
78 A.F.T.R.2d 96-7433
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Earl TOMLINSON, Plaintiff-Appellant,v.Allen NAILOR, Agent, Internal Revenue Service;  JoseMelendez, Treasury Agent, Defendants-Appellees.
No. 96-55022.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1996.*Decided Nov. 13, 1996.

Before:  PREGERSON, REINHARDT, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
John Tomlinson appeals pro se the district court's dismissal of his action alleging that the defendants violated his constitutional rights and various criminal statutes by attempting to audit his federal income tax return.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo,  Kruso v. International Tel. & Tel., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and we affirm for the reasons stated in the district court's minute order dated November 14, 1995 which was incorporated into the district court's corder entered November 16, 1995.1


3
The government requests sanctions against Tomlinson pursuant to Fed.R.App.P. 38(a) for filing a frivolous appeal.  An appeal is frivolous if the results are obvious or the arguments of error are wholly without merit.   See Wilcox v. Commissioner, 848 F.2d 1007, 1008 (9th Cir.1988).  On appeal, Tomlinson reiterates his contention that the IRS lacks authority to examine his books and records because the regulations implementing 26 U.S.C. § 76022 were promulgated under Title 27, U.S.C., which pertains exclusively to alcohol, tobacco, and firearms.  Because we find this contention wholly without merit, we impose sanctions of $500.00 for bringing this appeal.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We have considered Tomlinson's other contentions and find them without merit


2
 Section 7602(a) gives the IRS the authority to "examine any books, papers, records, or other data which may be relevant or material to" determining the liability of amy person for any internal revenue tax